DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-13, 16, 19, 21-24, 26, 43 and 46 are pending.
Election/Restrictions
3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 98-109, drawn to a chimeric protein comprising: (a) a targeting moiety that comprises a recognition domain that recognizes and binds to programmed cell death protein 1 ligand 1 (PD-L1); and (b) a modified signaling agent, wherein the modified signaling agent is a human interferon alpha 2 (IFNα2) comprising an amino acid sequence having at least 98% identity with a sequence selected from SEQ ID NO: 179 or 180 and having one or more mutations at positions R149, L153, and M148.
Group II, claim(s) 110-118, drawn to a method for treating or preventing cancer, comprising administering to a subject in need thereof an effective amount of a chimeric protein comprising: (a) a targeting moiety that comprises a recognition domain that recognizes and binds to programmed cell death protein 1 ligand 1 .
4. The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature common to all claims resides in the relationship of chimeric protein comprising a modified signaling agent such as a mutated IFNalpha 2 and a targeting moiety. Presently claimed subject-matter differs from the teaching of US201403487893 in that the signaling agent is modified with PD-L1. Accordingly, the “chimeric protein comprising: (a) a targeting moiety that comprises a recognition domain that recognizes and binds to programmed cell death protein 1 ligand 1 (PD-L1); and (b) a modified signaling agent, wherein the modified signaling agent is a human interferon alpha 2 (IFNa2) comprising an amino acid sequence having at least 98% identity with a sequence selected from SEQ ID NO: 179 or 180 and having one or more mutations at positions R149, L153, and M148” of the individual claims does not appear to have technical relationship among these invention groups involving one or more of the same or corresponding special technical features.  Therefore, these invention groups cannot be considered as a group of inventions so linked as to form a single general inventive concept.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only 
5. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
REQUIREMENT FOR UNITY OF INVENTION

7.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

8. As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
10. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
11. During a telephone conversation with Stephen Altieri on 1/7/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 98-109.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 110-118 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
12. The information disclosure statement (IDS) submitted on 7/22/18, 8/3/18 and 9/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. For foreign language documents, the Office has considered the available abstract only.
Claim Rejections - 35 USC § 103
13. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14a. Claims 98-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789, PD date Nov. 27, 2014, of record) in view of Lo et al., (USPGNo: 20020081664, PD date June. 27, 2002) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Sznol et al. (Clin Cancer Res. 2013, Vol.19(5): 1021-34).


 Piehler et al. reference teaches interferon alpha2 mutants. Specifically, L153A, R149A and M148A are disclosed on page 40426 (col. 2, paragraph 3). This meets partly the limitation of claims 98-102. The reference teaches that the binding of IFN to IFNR is reduced 13-20 fold.
Sznol et al. (2013) teaches that the initial clinical studies of antibodies directed against PD-1 and B7-H1(PD-L1) demonstrated both an encouraging safety profile and remarkable antitumor activity in subsets of patients with metastatic disease including malignancies—such as lung cancer—which were previously thought to be unresponsive to immunotherapy (abstract). Ii is disclosed that in human ex vivo studies of CD4+ or CD8+ T-cell activation, addition of an anti-B7-H1 or anti-PD-1 antibody augmented T-cell expansion and proliferation, increased cytokine production, and enhanced cytolytic activity (p.1028, col.1). These data supported the clinical development of human antibodies blocking either PD-1 or B7-H1, several of which are currently being evaluated in clinical trials (p.1028, col.1)  This meet the limitation of claims 106 and 107.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate a chimeric comprising a targeting construct, wherein the targeting construct comprises: a mutated human interferon alpha 2, the mutated human interferon alpha 2 having a mutation selected from R149A, L153A, and M148A and a reduced affinity for 1FNAR2 as compared to the wild-type human interferon alpha 2; and a targeting moiety, the targeting moiety comprising an antibody directed to PD-L1, wherein the 
Motivation to combine the teachings to generate targeting construct of interferon alpha mutant with reduced affinity to IFNAR2 but targeted to specific cancer target cells that is stable and has better penetration in vivo with restored IFNα2 (see claim 98, 018 and 109). Further, generating single-domain antibody and VHH based constructs will increase the stability and solubility of the constructs. Further, targeting to specific Her2 expressing cells is disclosed in Tavernier et al. In addition, the Piehler et al. reference teaches the reduction in binding of IFN to IFNR and discloses specific residues involved.  In addition, Piehler provides motivation for mutating IFN -alpha to reduce the affinity to the IFNAR2. Further, Tavernier et al teaches single domain antibody or variable domain of a camelid heavy chain antibody (VHH) targeting tumor (see claims 103-105) and one or more additional targeting moieties (claim 109). In addition, Sznol et al. teaches PD-L1 antibodies to target to tumor cells.  Therefore, the instant invention is prima facie obvious over Tavernier et al., in view of Lo et al., further in view of Piehler et al. and Sznol et al.
Conclusion
	15. Claims 98-109 are rejected.  

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645